Case 2:17-cv-04062-SVW-SS Document 265-2 Filed 02/27/19 Page 1 of 5 Page ID #:9973




 1    Pierce Bainbridge Beck Price & Hecht LLP
      John M. Pierce (SBN 250443)
 2
      jpierce@piercebainbridge.com
 3    600 Wilshire Boulevard, Suite 500
      Los Angeles, California 90017-3212
 4
      (213) 262-9333
 5
      Douglas S. Curran (pro hac vice)
 6
      dcurran@piercebainbridge.com
 7    Conor McDonough (pro hac vice)
      cmcdonough@piercebainbridge.com
 8
      Adam C. Ludemann (pro hac vice)
 9    aludemann@piercebainbridge.com
      20 West 23rd St., 5th Floor
10
      New York, NY 10010
11    (212) 484-9866
12
      Attorneys for Plaintiff Calendar Research LLC
13
14                        THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16    Calendar Research LLC, a                     Case No. 2:17–cv–04062–SVW–SS
      Delaware limited liability company,          Hon. Stephen V. Wilson
17
                     Plaintiff,
18                                                 Declaration of Douglas S. Curran In
                                                   Support of Plaintiff Calendar Research
19          v.
                                                   LLC’s Motion to Compel Additional
20    Michael Hunter Gray, an                      Discovery
      individual; StubHub, Inc., a
21    Delaware corporation; eBay Inc., a
                                                   [Filed Concurrently with Notice of
22    Delaware corporation; Lisa
                                                   Motion, Memorandum of Points and
      Dusseault, an individual; Lasha
23    Efremidze, an individual; and Does
                                                   Authorities, and [Proposed] Order]
24    5 through 10, inclusive,
25                   Defendants.
26
27
28
                 Curran Declaration in Support of Plaintiff’s Motion to Compel
                                     Additional Discovery
Case 2:17-cv-04062-SVW-SS Document 265-2 Filed 02/27/19 Page 2 of 5 Page ID #:9974




 1                   DECLARATION OF DOUGLAS S. CURRAN
 2         I, Douglas S. Curran, declare of as follows:
 3         1.      I am an attorney authorized to practice in this Court by admission
 4   pro hac vice and am a partner of Pierce Bainbridge Beck Price & Hecht LLP,
 5   counsel of record for Plaintiff Calendar Research LLC Plaintiff. I make this
 6   declaration in support of Plaintiff’s Motion to Compel. I make this declaration
 7   based upon my own personal knowledge of the facts asserted herein, or when
 8   appropriate based upon a review of documents or conversations with my
 9   colleagues, and if called to testify, I could and would testify competently
10   thereto.
11         2.      On February 19, Mr. Gray and Mr. Efremidze produced over
12   23,000 documents: Mr. Gray produced 19,497 documents and Mr. Efremidze
13   produced 3,826 documents. Attached as Exhibits A and B are true and correct
14   copies of Mr. Gray’s and Mr. Efremidze’s respective February 19 production
15   emails.
16         3.      One week later, on February 26, 2019, Mr. Efremidze produced
17   another 2,635 documents. Attached as Exhibit C is a true and correct copy of
18   Mr. Efremidze’s February 26 production email. Importantly, Mr. Efremidze’s
19   production contains Slack notifications sent to him from a Block & Tackle Labs
20   Slack account, but did not contain any Slack conversations and messages.
21   Block & Tackle is the contractor entity through which the individual defendants
22   were hired by StubHub and eBay.
23         4.      Defendants’ productions reveal that they are still withholding
24   documents, particularly Slack messages from the Block & Tackle Labs Slack
25   account. Slack is an internal messaging system used by companies, teams, and
26   firms to message and collaborate in real-time. Slack notifications are sent via
27   email to a user to alert him of Slack messages that he received while not actively
28
                                           –1–
                Curran Declaration in Support of Plaintiff’s Motion to Compel
                                    Additional Discovery
Case 2:17-cv-04062-SVW-SS Document 265-2 Filed 02/27/19 Page 3 of 5 Page ID #:9975




 1   using the Slack program. Calaborate used Slack extensively, and many of those
 2   conversations were responsive and relevant to discovery in this action. Despite
 3   creating and using a Block & Tackle Slack while working at StubHub, neither
 4   Mr. Efremidze nor Mr. Gray produced any Slack messages, just Slack email
 5   notifications. One such email notification, E0000094, shows that the Block &
 6   Tackle Labs Slack account was created as early as March 26, 2015, and
 7   indicates that the user “simplegray” was the account administrator. A true and
 8   correct copy of E0000094 is attached as Exhibit D. Mr. Gray testified at his
 9   January 7, 2019 deposition that “simplegray” was his Slack username at
10   Calaborate. As administrator, Mr. Gray should have access to all messages sent
11   to or from users of the Slack account, and Plaintiff’s counsel sought those
12   messages from Mr. Baranov. A true and correct copy of Plaintiff’s February 25
13   email to Mr. Baranov is attached as Exhibit E. Mr. Baranov replied to
14   Plaintiff’s email, noting that the account credentials were turned over to
15   Defendants’ document vendor on February 25. Attached as Exhibit F is a true
16   and correct copy of Mr. Baranov’s February 26 email to Plaintiff. Plaintiff
17   discussed these Slack messages with Mr. Baranov and requested that
18   Defendants produce these messages in JSON file format organized by Day,
19   Date, and Conversation Group with metadata fields indicating the UserID and
20   the date and time. Another recently produced document, G0231389, appears
21   to be an Evernote note created by Mr. Gray concerning his first day at Block &
22   Tackle. It is entitled “Day 1” and dated April 16, 2015, the effective date of the
23   Block & Tackle-StubHub Statement of Work, and notes that all major
24   communications should be kept in Slack. Attached as Exhibit G is a true and
25   correct copy of G0231389.
26         5.      On February 22, 2019, Mr. Baranov provided a document that he
27   represented to be Mr. Efremidze’s privilege log. Attached as Exhibit H is a
28
                                           –2–
                Curran Declaration in Support of Plaintiff’s Motion to Compel
                                    Additional Discovery
Case 2:17-cv-04062-SVW-SS Document 265-2 Filed 02/27/19 Page 4 of 5 Page ID #:9976




 1   true and correct copy of the purported privilege log that Mr. Efremidze
 2   provided. On February 25, Plaintiff wrote to Defendants’ counsel, Mr. Baranov,
 3   requesting a proper privilege log. Attached as Exhibit I is a true and correct
 4   copy of Plaintiff’s February 25 email to Mr. Baranov. Mr. Baranov replied to
 5   Plaintiff’s email and promised to produce a corrected privilege log by February
 6   27. Attached as Exhibit J is a true and correct copy of Mr. Baranov’s February
 7   25 email to Plaintiff. On February 28, 2019, at 10:22 pm, Mr. Baranov emailed
 8   a document he described as a “supplemental privilege log.” Attached hereto as
 9   Exhibit N is a true and correct copy of that document.
10         6.      Gray did not provide a privilege log.         During the course of
11   Plaintiff’s review of Gray’s document production, Plaintiff’s counsel noticed
12   that some documents produced by Gray contained likely privileged
13   information. As soon as Plaintiff’s counsel determined that a document may
14   have contained privileged information, Plaintiff’s counsel ceased reviewing it.
15   Plaintiff’s counsel also observed that 30 documents with possibly privileged
16   information shared a metadata filepath, “PERSONAL STUFF\Mark Lawsuit.”
17   Plaintiff also discovered one document outside the file path that also may
18   contain privileged information. Having made these observations, Plaintiff’s
19   counsel instructed its document vendor to isolate and sequester all documents
20   with that filepath. In response, Plaintiff’s vendor sequestered these documents,
21   removing them from the review process entirely. On February 26, Plaintiff
22   informed Mr. Baranov that it believed Mr. Gray had waived any potential claim
23   of privilege. Attached as Exhibit K is a true and correct copy of Plaintiff’s
24   February 26 email to Mr. Baranov.
25         7.      On February 22, Mr. Baranov also provided a declaration from
26   Defendants’ discovery vendor. Attached as Exhibit L is a true and correct copy
27   of the declaration of William Anderson.
28
                                           –3–
                Curran Declaration in Support of Plaintiff’s Motion to Compel
                                    Additional Discovery
Case 2:17-cv-04062-SVW-SS Document 265-2 Filed 02/27/19 Page 5 of 5 Page ID #:9977




 1         8.      Moreover, Plaintiff has scheduled Mr. Gray’s and Mr. Efremidze’s
 2   depositions for March 4.        Gray’s deposition will begin at 7:30 AM to
 3   accommodate his work schedule. Attached as Exhibit M is a true and correct
 4   copy of Plaintiff’s February 26 email to Mr. Baranov confirming the 7:30 AM
 5   deposition start time.
 6         9.      At no time during Plaintiff’s negotiations with Mr. Baranov has it
 7   requested the production of any irrelevant documents, and indeed, has
 8   explained that it is not interested and would prefer to expend resources
 9   reviewing irrelevant documents.
10         I declare under penalty of perjury under the laws of the United States of
11   America that the foregoing is true and correct and that it was executed on
12   February 27, 2019 in New York, New York.
13
14
15   Dated: February 27, 2019                 Respectfully submitted,

16
17
                                              /s/ Douglas S. Curran
18                                            Douglas S. Curran
19
20
21
22
23
24
25
26
27
28
                                           –4–
                Curran Declaration in Support of Plaintiff’s Motion to Compel
                                    Additional Discovery
